UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:333-148049 ASPECT GLOBAL DIVERSIFIED FUND LP (Exact name of registrant as specified in its charter) Delaware 72-3236572 (State of Incorporation) (IRS Employer Identification No.) c/o Steben & Company, Inc. 2099 Gaither Road, Suite 200 Rockville, Maryland20850 (Address of Principal Executive Office)(zip code) (240) 631-9808 Registrant’s Telephone Number, Including Area Code: Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNoþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer£ Non-Accelerated Filer£ (Do not check if a smaller reporting company) Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNoþ Aggregate market value of the voting and non-voting common equity held by non-affiliates: N/A. Table of Contents Part I: Financial Information 1 Item 1. Financial Statements 1 Statements of Financial Condition March 31, 2009 (Unaudited) and December 31, 2008 (Audited) 1 Condensed Schedule of Investments March 31, 2009 (Unaudited) 2 Condensed Schedule of Investments December 31, 2008 (Audited) 4 Statements of Operations For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Statements of Cash Flows For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 6 Statements of Changes in Partners’ Capital (Net Asset Value) For the Three Months Ended March 31, 2009 and 2008 (Unaudited) 8 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 Part II: Other Information 28 Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 28 i Table of Contents ASPECT GLOBAL DIVERSIFIED FUND LP STATEMENTS OF FINANCIAL CONDITION March 31, 2009 (Unaudited) and December 31, 2008 (Audited) March 31, December 31, ASSETS Equity in broker trading accounts Cash $ $ U.S. Government securities, at fair value (cost - $499,095 and $0, respectively) - Interest receivable Net unrealized gain (loss) on open futures contracts ) Net unrealized loss on open forward currency contracts ) ) Deposits with brokers Cash and cash equivalents Commercial paper (cost - $0 and $1,976,299, respectively) - Government-sponsored enterprises, at fair value (cost - $2,000,000 and $0, respectively) - Total assets $ $ LIABILITIES Accounts payable - General Partner $ $ Commissions and other trading fees on open contracts General Partner fee Trading Advisor management fee Trading Advisor incentive fee - Selling agents’ commissions – General Partner Broker dealer servicing fee Offering expenses – General Partner Redemption payable Subscriptions received in advance Total liabilities PARTNERS’ CAPITAL (Net Asset Value) General Partner Units – 4,011.5691 units and 4,011.5691 units outstanding at March 31, 2009 and December 31, 2008 $ $ Series A Units – 12,403.3165 units and 1,598.6744 units outstanding at March 31, 2009 and December 31, 2008 Series B Units – 22,797.7110 units and 3,692.0156 units outstanding at March 31, 2009 and December 31, 2008 Series I Units – 82,991.0253 units and 66,355.1442 units outstanding at March 31, 2009 and December 31, 2008 Total partners’ capital(net asset value) Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these financial statements. 1 Table of Contents ASPECT GLOBAL DIVERSIFIED FUND LP CONDENSED SCHEDULE OF INVESTMENTS
